versus

 

1.

 

Case 4:19-cv-04030 Document1 Filed on 10/16/19 in TXSD Page 1of5

Appendix A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
DIVISION

CIVIL ACTION NO.

CO? nO? 602 6D On KH

EMPLOYMENT DISCRIMINATION COMPLAINT

This action is brought under Title VII of the Civil Rights Act of 1964 for employment

discrimination. Jurisdiction is conferred by Title 42 United States Code, Section § 2000e-5.

2.

4.

 

The Plaintiff is: “Pime la_ € Barch
Address: F. De date

( oncie, /bxas. T7385
County of Residence: Men TG WOE CLY

 

The defendant is: Hac ay Yel Cobe
Address: 49QD_Noshupel- Fru.

NoustOn Texas 77092

Check here if there are additional defendants. List them on a separate sheet of paper with

their complete addresses.

The plaintiff has attached to this complaint a copy of the charges filed on r ; ~f 0-20} b

with the Equal Opportunity Commission,

5.

On the date of \ Lily ll, 2014 , the plaintiff received a Notice of Right to Sue

letter issued by the Equal Employment Opportunity Commission; a copy is attached.
Case 4:19-cv-04030 Document1 Filed on 10/16/19 in TXSD Page 2 of 5

Because of the plaintiff’ s:

(a) x race

(b) O color

(c) w sex

(d) O religion

(e) 0 national orgin,

the defendant has:

(a) O failed to employ the plaintiff

(6) & terminated the plaintiff's employment
(c) O failed to promote the plaintiff
@ @ othe: LOtminate ASQ result OFA laeso CE

 

Howes Vor ur cing Nay Teamre. LE wag unable
todo mypb; Varu hostile uk Cou tonmesd-

When and how the defendant has discriminated against the plaintiff:

Sttual b0Cesuns. Was Mot Coble. Mntinige pean

a
Wes ur!'tenty Wilton Cave, F wes Asryples trerteth

AL.
itive ye <<
he asd, DAE 2b thé ia, rdered: ee} Vvaye auct

(a) O to stop discriminating against the plaintiff

 

   

(b) O to employ the plaintiff
(c) O to re-employ the plaintiff
O

(d) to promote the plaintiff

 
Case 4:19-cv-04030 Document1 Filed on 10/16/19 in TXSD Page 3 of 5

(€)

(f)

to

 

 

and that;

 

the Court grant other relief, including injunctions, damages, costs and

baud
Mla Qo LA"

attorney’s fees.

   

 

Address: QELS Lt (2
Conroe, Tos TIE
Telephone: 2 A YO 4 735 ¢ G
Case 4:19-cv-04030 Document1 Filed on 10/16/19 in TXSD Page 4 of 5

‘
EEOC Form 5 (1109)

 

 

 

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s).
Thus form is aftected by the Privacy Act of 1974 See enclosed Privacy Act (] FEPA
Statement and other information before completing irs form
[x] eeoc 846-2016-12042
Texas Workforce Commission Civil Rights Division and EEOC
State or focal Agency, if any |
Name (indicate Mr., Ms., Mrs.) Home Phone (inci. Area Code) Date of Birth
Ms. Pamela Branch (832) 403-7359 01-21-1970
Street Address City, State and ZIP Code

23958 Dorrington Estates, Conroe, TX 77385

 

Named is the Employer, Labor Organizaton, Employment Agency, Apprenticeship Committee. or Stata or Local Government Agency That | Believe
Discriminated Against Me or Others. (if mare than two. list under PARTICULARS below.)

 

 

 

 

 

 

 

 

 

Name No. Employees, Members Phone No (include Area Code)
HARRIS COUNTY FLOOD CONTROL DISTRICT 500 or More (713) 684-4000
Street Address City. State and ZIP Code
9900 Northwest Frwy, Houston, TX 77092

RECEIVED
Name No. Employens, Members Phone No {include Area Code)
Street Adcress City. State one

HOUSTON

DISTRICT OFFICE

DISCRIMINATION BASED ON (Check appropriate box(es) ) EEOC DATE(S) DISCRIMINATION TOOK PLACE

Eartiest Latest

race [ |coor ([X]sex [| Reucion [_] nationat onion 12-03-2015 02-09-2046
RETALIATION [| AGE [| DISABILITY [| GENETIC INFORMATION
[ ] OTHER (Specify) fq CONTINUING ACTION

 

 

THE PARTICULARS ARE (if additional paper is needed attach extra sheet{s))

in or about early December 2015, | began to notice that Anthony Bacarisse, Director of Support Services and
Kathy Roach, Director of Human Resources subjected me to different terms and conditions of employment
because of my protected class.

Since early December 2015, i have not been abie to do my job as a Helpdesk Manager properly. Whenever |
tried to exercise discipline over my insubordinate team members, my supervisors warned me not to do it
without them being present. This condition, however, is not the case for the other iT managers in the
department. | am the onty Black IT manager in my department. When | sought help in dealing with my team, |
was instead placed on a PIP for engaging in conduct that the other non-Black managers routinely engaged in.

| believe that | was discriminated against because of my Sex (Female), Race (Black), in violation of Title VII of
the Civil Rights Act of 1964, as amended.

 

 

| want this charge filed with both the EEOC and the State or lacal Agency, if any. | NOTARY ~ When necessary for Slate and Local Agency Requirements
will advise the agencies if | change my address ar phone number and | will

 

cooperate fully with them in the processing af my charge in accordance with thelr
procedures. 1 swear of affirm that | have read the above charge and that It is true to

 

 

| declare under penalty of perjury,that the above is true and correct. the best of my knowledge, information and belief.

SIGNATURE OF COMPLAINANT
- SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
i t A J, hs (month, day, year)
f

| charbing Paity Sig Signature

 

  

 

 
Case 4:19-cv-04030 Document1 Filed on 10/16/19 in TXSD Page 5of5
EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Pamela E. Branch From: Houston District Office
23958 Dorrington Estates Mickey Leland Building
Conroe, TX 77385 1919 Smith Street, 7th Floor

Houston, TX 77002

 

 

 

[_} On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Elaine White,
846-2016-12042 investigator (713) 651-4975
THE EEOC tS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
[| The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.
[ Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
[ ] The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
[_] Your charge was not timely filed with EEOC; in other words, you waited too fong after the date(s) of the alleged
discrimination to file your charge
[x] The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding Is made as to any other issues that might be construed as having been raised by this charge.
[|] The EEOC has adopted the findings of the state or toca! fair employment practices agency that investigated this charge.
[_] Other (triefty state)

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your

lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the

alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On,behalf of the Commission

   
 
      

 

Enclosures(s) Rayfogf 0. Irvin, ate Maiied)
District Director
ce:
Haris County Attorney Lowell Kelg, Executive Director
, Texas Workforce Comm - Civil Rights Division
HARRIS COUNTY ATTORNEY’S OFFICE 101 East 15th St., 5 saat
1019 Congress, 15th Floor

Houston, TX 77002 Austin, TX 78778-0001
